UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4281


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   July 15, 2013                 Decided:   August 1, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Galloway,     Appellant Pro Se. Laura Marie Everhart,
Assistant United     States   Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angelo       Galloway     appeals      the      district       court    order

denying his motion for release on bond pending the resolution of

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),       and    certain     interlocutory        and      collateral      orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                We conclude

that    the    district       court’s    order      is    an    appealable      collateral

order.        See,     e.g.,     Pagan   v.   United        States,     353 F.3d 1343,

1345-46 & n.4 (11th Cir. 2003) (adopting rule and collecting

cases).

               A    prisoner,     however,        still   may    not    appeal    a    final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                         28 U.S.C. § 2253(c)(1)

(2006).       We conclude that this requirement applies, as well, to

appealable          collateral     orders     in     post-conviction           proceedings

subject to the certificate of appealability requirement.                                 See

Jones v. Braxton, 392 F.3d 683, 686 (4th Cir. 2004); see also

Pagan, 353 F.3d at 1346.                 A certificate of appealability will

not    issue       absent   “a   substantial        showing     of     the    denial   of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by   demonstrating         that    reasonable         jurists   would

                                              2
find that the district court’s assessment of the constitutional

claims is debatable or wrong.          Slack v. McDaniel, 529 U.S. 473,

484   (2000);   see   Miller-El   v.    Cockrell,   537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                 Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Galloway has not made the requisite showing.                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

In light of this disposition, we deny as moot Galloway’s motions

to expedite decision.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court     and   argument   would    not    aid   the

decisional process.



                                                                       DISMISSED




                                       3